Eberhardt, Presiding Judge,
concurring specially.
As I understand the majority opinion, the trial court’s judgment is reversed on the basis that the contract for the purchase and sale of the goods was not sufficiently proven. The only evidence introduced to prove the contract was an invoice from plaintiff to defendant. This invoice shows the customer order number, the date of the order, the invoice number and date, the goods ordered and a notation "Sold to [Promech],” "Terms: net 30 days,’’ "F.O.B. New York Domestic Packed,” etc., all of which appears on plaintiffs invoice form bearing its letterhead. There is, however, no evidence showing the order for the goods (other than the customer order number), that defendant actually received the goods, that it received the invoice, or that the invoice was mailed under circumstances which would authorize a presumption or inference of delivery. I therefore concur that the evidence was insufficient to prove the requirements of a contract as found in Code Ann. § 109 A-2—201, or any of its sub-sections. The plaintiff simply failed to make out his case.